Case 7:14-cr-00510-VB Document 22 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Use
Plaintiff(s), CALENDAR NOTICE

v. L4 CR 5/0 wp)
TAy lo.

 

 

 

Defendant(s).
X
PLEASE TAKE NOTICE that the above-captioned case has been sehedeted/

ré-scheduled_fer:

VoOSe2
NV__ Status conference ____ Final pretrial conference
____ Telephone conference ____ Jury selection and trial
____ Pre-motion conference ____ Bench trial
___ Settlement conference ____ Suppression hearing
____ Oral argument ___ Plea hearing
___ Bench ruling on motion ____ Sentencing

on |Q- “1-26 21, at 3 30 Pr in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from Qri3 “2-4

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's ~
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: X - 2 b- 20 2{

White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge
